DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-9) in the reply filed on 05/04/2022 is acknowledged. Non-elected Group II (claims 10-18) and Group III (claims 19-20) are withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL.
With respect to Election of Species, the applicant’s argument in Remark filed on 05/04/2022 has been fully considered and it is persuasive, such that the Election of Species is withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notification regarding 35 USC § 112f
The following is a quotation of pre-AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a solid-fuel grilling component in communication with the direct-current power source” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a solid-fuel grilling component” coupled with functional language “in communication with the direct-current power source” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f: “…The power characteristic data may include current, voltage, and/or resistance received by a solid-fuel grilling component, such as auger motor 225, blower 215, and/or hot-rod 220...” has been described in the present Specification, Par.0033.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Traeger (US 20140326233 A1), in view of Koh (US 5,331,128).
	Regarding claim 1, Traeger discloses
A solid-fuel grilling device (DC wood pellet burner assembly 100, fig.3), comprising: 
a direct-current power source (DC power source 146, fig.3, Par.0030 cited: “…a DC power source 146, such as a vehicle-grade 12-volt battery …”); 
a solid-fuel grilling component (DC fan 144, DC ignitor 140, heating element 142, fig.3) in communication with the direct-current power source (DC power source 146), the direct-current power source (DC fan 144, DC ignitor 140, heating element 142) providing power to the solid-fuel grilling component (DC power source 146).

    PNG
    media_image1.png
    557
    480
    media_image1.png
    Greyscale


However, Traeger does not disclose
a direct-current sensor in communication with the direct-current power source, the direct-current sensor configured to gather power characteristic data in relation to the direct-current power source; 
a processor, in communication with the direct-current sensor, configured to analyze the power characteristic data and determine operational health of solid-fuel grill components.
Koh discloses a device (microwave oven driving apparatus, fig.2) comprising: 
a direct-current sensor (AC/DC sensing means 100, fig.2) in communication with a direct-current power source (battery 140, fig.2), the direct-current sensor (AC/DC sensing means 100) configured to gather power characteristic data in relation to the direct-current power source (battery 140); 
a processor (system controller 110, fig.2), in communication with the direct-current sensor (AC/DC sensing means 100), configured to analyze the power characteristic data and determine operational health of solid-fuel grill components.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a solid-fuel grilling device of Traeger, by including a direct-current sensor and a processor, as taught by Koh, in order to analyze the power characteristic data and determine operational health of solid-fuel grill components



Regarding claim 2, Koh discloses 
the processor (system controller 110, fig.2) is integrated within the direct-current sensor (AC/DC sensing means 100, fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a solid-fuel grilling device of Traeger, by including a direct-current sensor and a processor, as taught by Koh, in order to analyze the power characteristic data and determine operational health of solid-fuel grill components

Regarding claim 3, Traeger discloses
the solid-fuel grilling component (DC fan 144, DC ignitor 140, heating element 142, fig.3) comprises a blower (DC fan 144).

Regarding claim 5, Traeger discloses substantially all the features as set forth in claim 1 above, but does not discloses an auger motor.
Traeger in embodiment fig.1 discloses the solid-fuel grilling component comprises an auger motor (electric gear motor 58, fig.1).

Regarding claim 7, Traeger discloses
the solid-fuel grilling component (DC fan 144, DC ignitor 140, heating element 142, fig.3) comprises a hot-rod (heating element 142).


Regarding claim 9, Koh discloses 
the power characteristic data comprises a measurement of one or more of a current provided to a particular solid-fuel grilling component, a voltage provided to the particular solid-fuel grilling component, or a resistance measured at the particular solid-fuel grilling component [Col.3, lines 22-27 cited: “…a system controller 110 for controlling the associated peripheral components in response to an output signal from the AC /DC sensing means 100, which senses whether a driving power used for the microwave oven is AC or DC and outputs the sensed result…”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a solid-fuel grilling device of Traeger, by including a direct-current sensor and a processor, as taught by Koh, in order to analyze the power characteristic data and determine operational health of solid-fuel grill components

Allowable Subject Matter
Claims 4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not anticipate or render fairly obvious in combination to teach the limitations: one or more computer-readable media having stored thereon executable instructions that when executed by the processor configure a computer system to perform at least the following: receive power characteristic data in a form of a measured blower current being provided to the blower by the direct-current power source; compare the measured blower current to a blower current baseline; and based at least upon a difference between the measured blower current and the blower current baseline, determine the operational health of the blower.
Regarding claim 6, the prior art does not anticipate or render fairly obvious in combination to teach the limitations: one or more computer-readable media having stored thereon executable instructions that when executed by the processor configure a computer system to perform at least the following: receive power characteristic data in a form of a measured auger resistance measured at the auger motor relative to the direct-current power source; compare the measured auger resistance to an auger resistance baseline; and based at least upon a difference between the measured auger resistance and the auger resistance baseline, determine the operational health of the auger motor
Regarding claim 8, the prior art does not anticipate or render fairly obvious in combination to teach the limitations: one or more computer-readable media having stored thereon executable instructions that when executed by the processor configure a computer system to perform at least the following: receive power characteristic data in a form of a measured hot-rod current measured at the hot-rod relative to the direct-current power source; compare the measured hot-rod current to a hot-rod current baseline; and based at least upon a difference between the measured hot-rod current and the hot-rod current baseline, determine the operational health of the hot-rod.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
05/26/2022